Reversed and remanded by published opinion. Judge MOTZ wrote the majority opinion, in which Judge MURNAGHAN joined. Judge WIDENER wrote a dissenting opinion.
OPINION
DIANA GRIBBON MOTZ, Circuit Judge:
In this case, a high school drama teacher appeals the dismissal of her complaint for failure to state a claim. The district court determined from the face of the teacher’s complaint that the First Amendment did not protect her conduct in selecting, producing, and directing a play that her drama students performed. Although the First Amendment affords a teacher only limited refuge in this context, we conclude that it does not leave a teacher so completely without protection that her complaint failed to state a claim. Accordingly, we reverse and remand for further proceedings.
*1476I.
Because this ease was dismissed for failure to state a claim, we must accept the following facts, as alleged in the plaintiffs complaint, as true. See Hishon v. King & Spalding, 467 U.S. 69, 73, 104 S.Ct. 2229, 2232-33, 81 L.Ed.2d 59 (1984); Advanced Health-Care Servs., Inc. v. Radford Community Hosp., 910 F.2d 139, 143 (4th Cir.1990).
During the 1991-92 school year, Margaret Boring was employed as a teacher of English and Drama at the Charles D. Owen High School in Buncombe County, North Carolina. The County had employed Boring as a teacher since 1979 and, in that time, she had “built a national reputation for excellence in teaching drama and directing and producing theater.” Plays she produced won numerous awards and many of her students received theater-related scholarships to college, including $260,000 in awards to 1992 graduates.
In the fall of 1991, Boring chose “Independence” as the play for four student-actresses in her advanced acting class to perform. “Independence” is a drama that “powerfully depicts the dynamics within a dysfunctional, single-parent family — a divorced mother and three daughters; one a lesbian, another pregnant with an illegitimate child.” The students planned to perform the play, under Boring’s direction, in a state competition. After selecting the play, Boring notified the school principal, as she did every year, of her choice. The principal, Fred Ivey, did not comment or react.
Before rehearsals began, Boring sent the four student-actresses home with scripts to discuss the play with their parents. None of their parents complained, then or later, about the content of the play. The students then performed “Independence” in a regional competition, in which the play won seventeen of twenty-one possible awards.
After the regional competition, but before the state finals, controversy erupted. A student-actress in “Independence” spoke enthusiastically about the play during an English class, taught by Donna Wyles. In response to complaints about the tedium of reading plays, the student remarked that plays were best appreciated when performed, rather than read, and suggested that the English class view a scene from “Independence.” Wyles approached Boring and asked if the drama students could perform a scene for Wyles’ class. Boring agreed, but asked Wyles to ensure that her students obtained permission slips from their parents before the performance. Wyles assented to Boring’s request.
The drama students then performed a scene from “Independence” in the English class. Afterwards, a student in the class, who apparently had not obtained his parents’ permission to see the performance, described the scene to a parent. The parent complained to Ivey, who asked to see a copy of the script. Upon reading the script, Ivey informed Boring and the student-actresses that they would not be permitted to perform the play in the state finals.
Boring asked Ivey and County School Superintendent Dr. J. Frank Yeager to watch a performance of the play before forbidding its entry in the state finals. They declined, refusing even to permit the students to use the school’s theater to perform the play for the students’ parents. After the play was performed instead in a parent’s home, the parents pleaded with Ivey to reconsider his decision. Ivey relented but insisted that certain scenes be deleted. “Independence” then won second place in the state finals.
On June 2, 1992, Boring received her performance evaluation for the year; she was rated “superior” and “well above standard” in all function areas, including “Interacting in the Educational Environment” and “Performing Non-Instructional Duties.” Nevertheless, ten days later, on June 12, Principal Ivey requested Boring’s transfer from Owen High School. Superintendent Yeager agreed and approved Boring’s transfer to a middle school where she was assigned to teach introductory drama. Boring appealed her transfer to the Board of Education of Buncombe County. After a hearing, the Board denied her appeal and upheld the transfer.
Boring initially filed suit in state court, alleging that the Board members, Ivey, and Yeager, each in their individual and official capacities, (collectively, “the defendants”), violated several of her rights under the state *1477and federal constitutions. Boring asserted that the defendants transferred her “in bad faith and with malice toward [her] over the ideas expressed in the play” and so violated her right to freedom of expression. Boring alleged that the transfer caused her “emotional distress, personal and professional humiliation, ... bludgeoned her reputation as an educator, and ... caused her to lose professional opportunities.”
Defendants removed the case to federal court and, before filing an answer, moved to dismiss the complaint for failure to state a claim. A magistrate judge agreed with the defendants and recommended dismissal. The district court accepted the magistrate judge’s recommendation and dismissed all of Boring’s claims.
Boring only appeals the dismissal of her First Amendment claim, which the district court rejected for two reasons. First, the court held that Boring’s selection of a play to produce and direct did not constitute a form of “expression” or “speech” that the First Amendment protected. Second, the court ruled that, even if selecting “Independence” was protectable “speech,” the school authorities “had a legitimate interest in curbing such speech,” and therefore Boring’s selection fell outside any First Amendment protection.
We review de novo dismissals for failure to state a claim. Martin Marietta Corp. v. International Tel. Sat. Org., 991 F.2d 94, 97 (4th Cir.1992). Only if it “appears beyond doubt that the plaintiff can prove no set of facts in support of his claim which would entitle him to relief” will we affirm such a dismissal. Id. (quoting Conley v. Gibson, 355 U.S. 41, 45-46, 78 S.Ct. 99, 101-02, 2 L.Ed.2d 80 (1957)).
II.
We initially address the two grounds on which the district court based its decision to dismiss Boring’s complaint.
A.
First, the district court agreed with the magistrate judge that Boring’s complaint did not state a cause of action because she had not alleged that the defendants sanctioned her for ideas she expressed, but rather for ideas the play expressed. The court thus held that Boring’s mere “implicit approval” of the ideas in the play “was not expressive conduct entitled to constitutional protection.”
In reaching its conclusion, the district court relied primarily on Judge Milburn’s concurring opinion in Fowler v. Board of Education, 819 F.2d 657 (6th Cir.) (Milburn, J., concurring), cert. denied, 484 U.S. 986, 108 S.Ct. 502, 98 L.Ed.2d 501 (1987). Of the three opinions the Sixth Circuit panel issued in Fowler, two concluded that the conduct at issue in the case — a teacher’s presentation of a film to her class — constituted protectable “expression.” Fowler, 819 F.2d at 667 (Peek, J., concurring); 819 F.2d at 669 (Merritt, J., dissenting). Judge Milburn reached a different conclusion. After analyzing the film presentation under legal principles applicable to conduct not “inherently expressive,” he found the teacher’s conduct unprotected. Id. at 662-64. Largely because the teacher was apparently unaware of the film’s content, Judge Milbum concluded that her failure to establish that she intended to convey a particularized message to her class deprived her conduct of First Amendment protection. Id. at 663. Judge Milburn’s rationale appears inapposite here because nothing in this record suggests that Boring was unaware of the play’s content.
Moreover, and more importantly, we disagree with Judge Milburn’s analysis in Fowler. The legal principles applicable to conduct not “inherently expressive” simply do not apply to a teacher’s film presentation or Boring’s conduct in selecting, directing, and producing a play. Films, plays, and even “crude street skits,” constitute inherently expressive communicative vehicles and, as such, warrant First Amendment protection even if the speaker cannot establish an intent to convey a particularized message. IOTA XI Chapter of Sigma Chi Fraternity v. George Mason Univ., 993 F.2d 386, 391 (4th Cir.1993); see also Schad v. Borough of Mt. Ephraim, 452 U.S. 61, 65, 101 S.Ct. 2176, 2181, 68 L.Ed.2d 671 (1981) (“motion pictures, programs broadcast by radio and tele*1478vision, and live entertainment, such as musical and drama works, fall within the First Amendment guarantee”). Thus, to state a claim Boring need not establish that she “explicitly approved” the ideas in the play or that she intended to convey a particularized message through her choice of “Independence.”
To the extent the district court held that Boring’s conduct did not merit protection because she did not express ideas of her own, but only the ideas expressed in the play, the court also erred. The First Amendment’s protection extends beyond original expression. As recently as 1995, the Supreme Court explained that the First Amendment protects speech, regardless of whether the speaker originally generates the communication or personally advocates the ideas contained therein:
[U]nder our precedent, ... First Amendment protection [does not] require a speaker to generate, as an original matter, each item featured in the communication. Cable operators, for example, are engaged in protected speech activity even when they only select programming originally produced by others. For that matter, the presentation of an edited compilation of speech generated by other persons is a staple of most newspapers’ opinion pages, which, of course, fall squarely within the core of First Amendment security, as does even the simple selection of a paid noncommercial advertisement for inclusion in a daily paper. The selection of contingents to make a parade is entitled to similar protection.
Hurley v. Irish-American Gay, Lesbian & Bisexual Group, - U.S. -, -, 115 S.Ct. 2338, 2345-46, 132 L.Ed.2d 487 (1995) (citations omitted).
Just as selection of the above items constitutes protectable expression, so too a teacher’s selection of a play for her class to perform constitutes such expression. See Webb v. Lake Mills Community Sch. Dist., 344 F.Supp. 791 (N.D.Iowa 1972) (teacher’s play selection protected); cf. Keefe v. Geanakos, 418 F.2d 359 (1st Cir.1969) (teacher’s selection of a magazine article for an English class protected); Parducci v. Rutland, 316 F.Supp. 352 (M.D.Ala.1970) (teacher’s selection of a text protected).
Accordingly, the district court erred in concluding that Boring’s play selection was not protectable “expression,” and dismissing her complaint on this ground.
B.
The district court alternatively concluded that even if selection of a play constituted a form of expression that could be protected, Boring’s choice of “Independence” did not merit protection. The court reached this alternative holding in reliance on the standard articulated in Hazelwood School District v. Kuhlmeier, 484 U.S. 260, 108 S.Ct. 562, 98 L.Ed.2d 592 (1988). In Hazelwood, the Supreme Court held that a school could restrict student speech if the restriction was “reasonably related to legitimate pedagogical concerns.” Id. at 273, 108 S.Ct. at 571. Purportedly applying that standard to Boring’s complaint, the district court ruled, without elaboration, that defendants had a “legitimate interest in curbing” Boring’s conduct in selecting “Independence.”
Boring does not challenge the district court’s determination that Hazelwood supplies the appropriate legal standard in this case; she challenges only the court’s application of that standard. Accordingly, for the moment (although we will discuss this issue in detail later), we will assume that Hazel-wood, which examined student speech, also states the appropriate standard for analyzing restrictions on teacher classroom speech. The question then becomes whether simply by examining Boring’s complaint a court can determine that the defendants’ asserted restriction on her speech was “reasonably related to legitimate pedagogical concerns.”
The answer is clear: Boring’s complaint tells us nothing about the defendants’ “legitimate pedagogical concerns” for restricting her speech. A court, therefore, has no basis for determining whether the restriction reasonably related to such concerns; and Boring specifically alleges that it did not.
At present, all we know about the play must be inferred from the limited description contained in the complaint, i.e., “it powerfully *1479depicts the dynamics within a dysfunctional single-parent family — a divorced mother and three daughters, one a lesbian, another pregnant with an illegitimate child.” Such a brief description, in and of itself, cannot establish the play’s unsuitability for high school students, or establish that the school’s speech restriction necessarily related to legitimate pedagogical concerns. After all, from similar brief descriptions, many of the classics, and even parts of the Bible, might not appear suitable for high school students to study or perform. See, e.g., Judges 16:17-19 (story of Samson and Delilah); 1 Kings 21:8-14 (Jezebel); 2 Samuel 11:1 -12:24 (David and Bathsheba); Giovanni Boccaccio, Tales from the Decameron (R. Adlington trans., 1930); Thomas Bullfinch, Bullfinch’s Mythology (Crowell 1834, reprinted, Harper & Row 1970); Homer, The Iliad (Alston H. Chase et al. eds., Little, Brown & Co. 1950); William Shakespeare, Hamlet (G.R. Hibbard ed., The Oxford Shakespeare 1987); Sophocles, Oedipus Rex (David Grene trans., 1954).
In assessing whether Boring’s complaint states a claim, we note that a “motion to dismiss for failure to state a claim is viewed with disfavor and is rarely granted.” See 5A Charles A. Wright & Arthur R. Miller, Federal Practice & Procedure: Civil 2d § 1357 (1990). It is “only in the unusual case where the complaint on its face reveals some insuperable bar to relief that dismissal under Rule 12(b)(6) is warranted.” Fusco v. Xerox Corp., 676 F.2d 332, 334 (8th Cir.1982) (quotation omitted). This is hardly that “unusual case.” Indeed, defendants have not cited, and we have not found, a single instance in which any court has applied Hazelwood to dismiss a teacher’s complaint for failure to state a claim. Uniformly, courts have required school administrators to establish their legitimate pedagogical concerns either by affidavit or at trial. See, e.g., Silano v. Sag Harbor Union Free Sch. Dist. Bd. of Educ., 42 F.3d 719 (2d Cir.1994) (case resolved at summary judgment stage), cert. denied, - U.S. -, 115 S.Ct. 2612, 132
L.Ed.2d 856 (1995); Ward v. Hickey, 996 F.2d 448 (1st Cir.1993) (jury verdict); Miles v. Denver Public Schs., 944 F.2d 773 (10th Cir.1991) (summary judgment); Bishop v. Aronov, 926 F.2d 1066 (11th Cir.1991) (same), cert. denied, 505 U.S. 1218, 112 S.Ct. 3026, 120 L.Ed.2d 897 (1992); Borger v. Bisciglia, 888 F.Supp. 97 (E.D.Wis.1995) (same).
Although defendants may have had legitimate pedagogical reasons for restricting Boring’s speech, none has been established on this record. Without any basis for determining the defendants’ intent in transferring Boring, other than Boring’s allegation that it was done “in bad faith and with malice toward [her] over the ideas expressed in the play,” the district court should not have dismissed the complaint on the theory that the asserted restriction necessarily related to legitimate pedagogical concerns.
III.
In apparent anticipation that the district court’s grounds for dismissal might not stand, defendants offer two other arguments to support the district court’s decision to dismiss the complaint. First, and principally, they argue that the Hazelwood standard alone provides an inadequate basis for evaluating Boring’s claim.
Defendants maintain that a teacher must initially establish that her speech related to a “matter of public concern” before the burden shifts to school authorities to justify restrictions on that speech. See Connick v. Myers, 461 U.S. 138, 150, 103 S.Ct. 1684, 1691-92, 75 L.Ed.2d 708 (1983). To satisfy the “public concern” requirement, the defendants further argue that a teacher must show that she expressed her views in her role as a private citizen, rather than as a government employee. See Kirkland v. Northside Indep. Sch. Dist., 890 F.2d 794, 798-99 (5th Cir.1989) (a statement is “of public concern” and protected if “the words or conduct are conveyed by the teacher in his role as a citizen and not in his role as an employee”). Thus, because Boring selected the play in her role as a teacher, defendants contend that she cannot possibly satisfy the “public concern” requirement. For the reasons that follow, we believe that these arguments must be rejected.
First, the Connick “public concern” analysis simply does not provide a very useful tool when analyzing a teacher’s classroom speech. Requiring a teacher to establish that her in-*1480class speech relates to a matter of public concern adds little, except an extra step to the analysis. The fact is, in most instances, the essence of a teacher’s role in the classroom, and therefore as an employee, is to discuss with students issues of public concern. See Gregory A. Clarick, Note, Public School Teachers and the First Amendment: Protecting the Right to Teach, 65 N.Y.U.L.Rev. 693, 702 (1990). Accordingly, most teacher comments fall within the Supreme Court’s broad definition of “public concern,” which includes speech on “any matter of political, social or other concern to the community.” Connick, 461 U.S. at 146, 103 S.Ct. at 1690 (emphasis added). Certainly, Boring’s choice of “Independence,” a play allegedly involving a variety of social themes, meets this criterion. Cf Blum v. Schlegel, 18 F.3d 1005 (2d Cir.1994) (teacher’s comments, including use of hypotheticals in class advocating drug legalization, constituted speech of “public concern”).
Moreover, as we noted in Berger v. Battag-lia, 779 F.2d 992, 998-99 (4th Cir.1985), cert. denied, 476 U.S. 1159, 106 S.Ct. 2278, 90 L.Ed.2d 720 (1986), “[t]he principle that emerges [from Connick ] is that all public employee speech that by content is within the general protection of the first amendment is entitled to at least qualified protection against public employer chilling action except that which, realistically viewed, is of purely ‘personal concern’ to the employee— most typically, a private personnel grievance.” Whatever may be said about Boring’s selection of “Independence,” or a teacher’s choice of a film or course material, they hardly appear analogous to private personnel grievances.
Furthermore, we must reject defendants’ argument that Boring’s “role” in speaking dictates whether she is entitled to First Amendment protection. To accept this argument would mean a teacher lacks all First Amendment protection whenever she teaches, because by definition she is then acting in her role as a government employee. Connick, upon which defendants so heavily rely, does not support this holding.
In Connick, the Supreme Court did not state, let alone hold, that whenever government workers speak as “employees,” their speech deserves no protection. Rather, the Court held that “[wjhether an employee’s speech addresses a matter of public concern must be determined by the content, form and context of a given statement, as revealed by the whole record.” Connick, 461 U.S. at 147-48, 103 S.Ct. at 1690. Thus, although the Supreme Court has on many occasions remarked on the government’s greater ability, as employer rather than sovereign, to restrict speech, see, e.g., Waters v. Churchill, 511 U.S. 661,-, 114 S.Ct. 1878, 1886, 128 L.Ed.2d 686 (1994) (plurality opinion), it has not suggested that the speech of government workers, when speaking as employees, can be restricted without any limitation.
Moreover, in view of the importance of the free exchange of ideas in educating our society, such a holding would be particularly ill-advised when the employee is a teacher. The Supreme Court has long recognized that educational institutions occupy a unique place in First Amendment jurisprudence. Hence, the notion that teachers have no First Amendment rights when teaching, or that the government can censor teacher speech without restriction, is “fantastic,” see Scallet v. Rosenblum, 911 F.Supp. 999 (W.D.Va.1996), and stands in direct contrast to an imposing line of precedent. See Tinker v. Des Moines Indep. Community Sch. Dist., 393 U.S. 503, 506, 89 S.Ct. 733, 736, 21 L.Ed.2d 731 (1969) (“the unmistakable holding of this Court for almost 50 years” has been that “First Amendment rights, applied in light of the special characteristics of the school environment are available to teachers and students”) (emphasis added); Keyishian v. Board of Regents, 385 U.S. 589, 603, 87 S.Ct. 675, 683, 17 L.Ed.2d 629 (1967) (A teacher’s freedom of speech is a “special concern of the First Amendment”); Sweezy v. New Hampshire, 354 U.S. 234, 250, 77 S.Ct. 1203, 1212, 1 L.Ed.2d 1311 (1957) (“Teachers and students must always remain free to inquire, to study and to evaluate, to gain new maturity and understanding; otherwise our society will stagnate and die.”); Blum, 18 F.3d at 1012 (First Amendment provides a degree of protection to teacher classroom speech); Ward, 996 F.2d at 452 *1481(same); Miles, 944 F.2d at 775-77 (same); Dube v. State Univ., 900 F.2d 587, 598 (2d Cir.1990) (same), cert. denied, 501 U.S. 1211, 111 S.Ct. 2814, 115 L.Ed.2d 986 (1991); Kingsville, 611 F.2d at 1113 (same); Minarcini v. Strongsville City Sch. Dist., 541 F.2d 577, 582 (6th Cir.1976) (same); James v. Board of Educ., 461 F.2d 566, 575 (2d Cir. 1972) (same), cert. denied, 409 U.S. 1042, 93 S.Ct. 529, 34 L.Ed.2d 491 (1972); Keefe, 418 F.2d at 361-62 (same); Krizek v. Board of Educ., 713 F.Supp. 1131, 1137-43 (N.D.Ill. 1989) (same).
The Supreme Court’s often quoted Keyis-hian opinion provides perhaps the most memorable modem articulation of the special role of free speech in educational institutions. In Keyishian, the Court held that a statute and regulations requiring teachers to swear that they had never advocated treasonable or seditious acts were unconstitutionally vague. One of the regulations required an annual review of teachers’ utterances and acts “inside the classroom or out.” Keyishian, 385 U.S. at 602, 87 S.Ct. at 683 (emphasis added). In striking down the provisions, the Court explained:
Our Nation is deeply committed to safeguarding academic freedom, which is of transcendent value to all of us and not merely to the teachers concerned. That freedom is therefore a special concern of the First Amendment, which does not tolerate laws that cast a pall of orthodoxy over the classroom. The vigilant protection of constitutional freedoms is nowhere more vital than in the community of American schools. The classroom is peculiarly the “marketplace of ideas.”
Id. at 603, 87 S.Ct. at 683 (citations omitted).
Thus, in Keyishian, by holding unconstitutional regulations covering teachers’ speech both inside and outside the classroom, the Supreme Court strongly indicated that teacher in-class speech merits First Amendment protection. See also Tinker, 393 U.S. at 506, 89 S.Ct. at 736 (“It can hardly be argued that either students or teachers shed their constitutional rights to freedom of speech or expression at the schoolhouse gate.”) (emphasis added). Cf. Epperson v. Arkansas, 393 U.S. 97, 89 S.Ct. 266, 21 L.Ed.2d 228 (1968) (striking down law forbidding the teaching of evolution on religious establishment grounds); Meyer v. Nebraska, 262 U.S. 390, 43 S.Ct. 625, 67 L.Ed. 1042 (1923) (striking down law criminalizing teaching in any language other than English based on teacher’s due process liberty right to teach).
This circuit, following Supreme Court direction, similarly has indicated that a teacher’s in-class speech, although by definition communicated while the teacher acts as an employee, deserves constitutional protection. See Piver v. Pender County Bd. of Educ., 835 F.2d 1076, 1081 (4th Cir.1987) (a teacher’s right to free speech outweighed the school’s interest in restricting his speech; we noted specifically that the teacher’s use of class time to discuss the issue in question “add[ed] up to an exercise of first amendment rights in which both [the teacher] and the community were vitally interested”), cert. denied, 487 U.S. 1206, 108 S.Ct. 2847, 101 L.Ed.2d 885 (1988); see also Moore v. Gaston County Bd. of Educ., 357 F.Supp. 1037 (W.D.N.C.1973) (in case involving seventh grade teacher disciplined for his responses to students’ questions in class, court ruled in favor of the teacher, noting that a teacher’s entitlement to First Amendment protection “is no longer in doubt”) (quotation omitted).
In cases pertaining to speech outside the classroom, we have also emphasized the special importance of First Amendment rights to teachers. See Jurgensen v. Fairfax County, 745 F.2d 868, 880 (4th Cir.1984) (when analyzing restrictions on government employee speech, the court looks at a spectrum “from university professors at one end to policemen at the other. State inhibition of academic freedom is strongly disfavored”) (quoting Wieman v. Updegraff, 344 U.S. 183, 195, 73 S.Ct. 215, 220-21, 97 L.Ed. 216 (1952) (Frankfurter, J., concurring)); Johnson v. Branch, 364 F.2d 177, 179-80 (4th Cir.1966) (en banc) (“[The Supreme Court] has pointed out on numerous occasions the importance of the teaching profession in our democratic society and the necessity of protecting its personal, associational, and academic liberty.”), cert. denied, 385 U.S. 1003, 87 S.Ct. 706, 17 L.Ed.2d 542 (1967); see also Kim v. Coppin State College, 662 F.2d 1055, 1063-64 *1482(4th Cir.1981) (“First amendment values should find their purest realization in our schools and universities”).
The cases defendants cite for the proposition that teachers have no First Amendment rights when in the classroom stand more for the proposition that teachers may be disciplined for failing to follow school rules, and that. teachers do not have the unfettered right to control the school curricula. See Bradley v. Pittsburgh Bd. of Educ., 910 F.2d 1172, 1176 (3d Cir.1990); Kirkland, 890 F.2d at 801. In both of these cases, the school’s discipline of the teacher resulted not so much from the content of the speech at issue but from the teacher’s failure to comply with school rules. See, e.g., Kirkland, 890 F.2d at 801-02 (Although ruling against the teacher, court cautioned that it did not “suggest that public school teachers foster free debate in their classrooms only at their own risk or that their classrooms must be ‘cast with a pall of orthodoxy.’ We hold only that public school teachers are not free, under the first amendment, to arrogate control of the curricula.”) Here, Boring specifically denies that she failed to follow school rules and defendants have yet to prove — or even plead— otherwise. Accordingly, those cases are in-apposite.
A fair reading of the relevant case law leads us to conclude that the question is not, and never has been, whether teachers have First Amendment rights in the classroom, but how much school authorities can legitimately restrict those rights. Striking a balance between the school’s role as ultimate arbiter of the school curriculum and the teacher’s limited in-class speech rights obviously presents a challenge. We believe the approach set forth in Hazelwood, of requiring school authorities to provide a legitimate pedagogical basis for in-class speech restriction, provides the best means of navigating this challenge.
We recognize, of course, that Hazelwood directly addressed the free speech rights of students, not teachers. Although the Supreme Court has never held that the Ha-zelwood analysis also applies to teachers, certain dicta in Hazelwood support this conclusion. When the Court discussed whether the school newspaper at issue in the case constituted a public forum, it stated that if “no public forum has been created ... school officials may impose reasonable restrictions on the speech of students, teachers, and other members of the school community.” Hazelwood, 484 U.S. at 267, 108 S.Ct. at 568 (emphasis added).
Moreover, the rationale that largely animated Hazelwood (relating to the school’s right to control certain school-sponsored activities bearing its imprimatur) appears to apply equally well in the context of a teacher’s play selection for a school-sponsored drama production. In fact, when discussing whether newspapers could be censored due to the school’s interest in not appearing to promote the speech involved, the Hazelwood Court referred to school-sponsored activities such as “publications, theatrical productions, [etc.]” as being within that class of activities that the school could restrict. Id. at 271,108 S.Ct. at 570. (emphasis added).
Several of our sister circuits have agreed that the Hazelwood analysis should apply to teacher speech in the classroom as well as to student speech. The First Circuit adopted the Hazelwood approach to assess restrictions on teacher speech after concluding that a teacher’s speech in class, like the student newspaper in Hazelwood, constitutes part of the school-sponsored curriculum. Ward, 996 F.2d at 453. The court concluded that Ha-zelwood placed a proper, “reasonable” limit on teacher’s speech in that setting. Id.; see also Silano v. Sag Harbor Union Free Sch. Dist. Bd. of Educ., 42 F.3d 719 (2d Cir.1994) (applying Hazelwood to teacher speech); Miles v. Denver Public Schs., 944 F.2d 773 (10th Cir.1991) (same). Cf. Bishop v. Aro-nov, 926 F.2d 1066, 1074 (11th Cir.1991) (applying Hazelwood to examine a restriction on a university professor’s classroom comments about religion). This limit on teacher speech, like the limit on student speech, ensures that students “learn whatever lessons [an] activity is designed to teach, that readers or listeners are not exposed to material that may be inappropriate for their level of maturity, and that the views of the individual speaker are not erroneously attributed to the school.” *1483Ward, 996 F.2d at 452 (quoting Hazelwood, 484 U.S. at 271, 108 S.Ct. at 570).
Although the Hazelwood analysis protects the in-class speech rights of all teachers, school authorities retain the flexibility to place greater restrictions on teacher speech directed at younger students. Younger students’ relative lack of maturity and lesser capacity to comprehend complex material make greater restrictions appropriate. See Webb, 344 F.Supp. at 799 (“state interest in limiting the discretion of teachers grows stronger ... as the age of the students decreases”).
At the secondary school level, school administrators and school boards must be permitted to have final say in setting the appropriate curricula so that students are not exposed to material that detracts from or impedes the school’s pedagogical mission. See Board of Educ. v. Pico, 457 U.S. 858, 868-64, 102 S.Ct. 2799, 2806-07, 73 L.Ed.2d 435 (1982) (plurality).* The fact that school administrators and school boards, rather than teachers, may have ultimate control over the appropriate curricula means that secondary school teachers’ First Amendment rights may be constrained to somewhat narrow confines.
But there remains a limited area in which a teacher’s in-class speech, even in secondary schools, retains protection. In fulfilling her function of expressing ideas to students (all day, eveiy day), a high school teacher almost inevitably will mention some topics, and choose some teaching materials that will be perceived as controversial; as noted earlier, even the classics present some controversial themes. Cognizant of the difficulty a teacher faces in selecting course material and subjects devoid of potentially controversial material, several courts have emphasized the importance of prior notice to the teacher before her speech may subject her to discipline. See Ward, 996 F.2d at 453 (“Even if a school may prohibit a teacher’s statements before she makes them, ... it is not entitled to retaliate against speech that it never prohibited”). See also Stachura v. Truszkowski, 763 F.2d 211, 215 (6th Cir.1985) (emphasizing importance of prior notice), rev’d on other grounds, 477 U.S. 299, 106 S.Ct. 2537, 91 L.Ed.2d 249 (1986); Moore, 357 F.Supp. at 1041-41 (same); Webb, 344 F.Supp. at 801 (same); Mailloux v. Kiley, 323 F.Supp. 1387, 1392 (D.Mass.) (same), aff'd, 448 F.2d 1242 (1st Cir.1971). In this case, we need not reach the question of what notice school authorities must provide before disciplining a teacher, see infra part Y, but we recognize that some notice would appear necessary to ensure that secondary school teachers’ limited First Amendment rights have “breathing space to survive.” See Keyishian, 385 U.S. at 604, 87 S.Ct. at 684.
In sum, we believe that Hazelwood provides the proper standard for analyzing restrictions on teacher speech in secondary school classes, including the selection of plays for high school drama classes. The district court thus properly chose to employ the Ha-zelwood standard; our disagreement with the district court lies only with its application of that standard.
IV.
Finally, defendants argue that Boring’s complaint merits dismissal because she has not alleged that they deprived her of a valuable government benefit. Boring alleged that in addition to causing her emotional distress, “personal and professional humiliation,” and loss of reputation, her transfer *1484from a high school where she taught advanced drama in a nationally recognized program to a junior high school where she could only teach introductory drama, caused her to lose “professional opportunities.” Defendants point out, however, that Boring has not alleged that her transfer resulted in a decrease in salary or other financial benefits.
In Rutan v. Republican Party of Illinois, 497 U.S. 62, 110 S.Ct. 2729, 111 L.Ed.2d 52 (1990), the Supreme Court addressed the precise question of whether a decision to transfer an employee, without decreasing pay or benefits, could provide the basis for a First Amendment claim. One of the plaintiffs in Rutan alleged that he had been denied a transfer to a position closer to his home in retaliation for his political affiliation. Id. at 67, 110 S.Ct. at 2738. He did not assert that the position paid more salary or benefits, involved greater responsibility, or even provided more professional opportunities — just that it was closer to home. Id. In its decision, the Supreme Court expressly held that complaints alleging retaliatory actions relating to “promotions, transfers, and recalls after layoffs” adequately stated First Amendment claims. Id. at 75, 110 S.Ct. at 2737. (emphasis added).
Circuit precedent, even prior to Rutan, similarly regarded a transfer as a sufficient basis for a First Amendment claim. See, e.g., Fiver, 835 F.2d at 1076 (school board’s transfer decision, which the school allegedly rescinded only after the teacher signed a statement supporting a new principal, provided an adequate ground for a First Amendment claim); Allen v. Scribner, 812 F.2d 426, 434 n. 16 (9th Cir.1987) (“[A] transfer traceable to speech-related activity is properly the subject of first amendment challenge, even though the transfer result[s] in no loss of pay, seniority, or other benefit”) (quoting Hughes v. Whitmer, 714 F.2d 1407, 1421 (8th Cir.1983), cert. denied, 465 U.S. 1023, 104 S.Ct. 1275, 79 L.Ed.2d 680 (1984)); McGill v. Board of Educ., 602 F.2d 774, 780 (7th Cir.1979) (because a transfer in retaliation for speech can provide the basis for a First Amendment claim, jury verdict for teacher upheld). Cf. Huang v. Board of Governors of U.N.C., 902 F.2d 1134, 1139-40 (4th Cir.1990) (rejecting district court’s conclusion that a professors’s transfer could not support a claim but affirming dismissal based on insufficient evidence of causation).
DiMeglio v. Haines, 45 F.3d 790 (4th Cir.1995), is not to the contrary. Indeed, in DiMeglio we acknowledged the Rutan holding, but concluded that by 1990 neither we nor the Supreme Court had held “that an employment action less onerous than those” addressed in Rutan “amounted to a constitutional deprivation.” Id. at 806. Since the plaintiff in DiMeglio had not alleged that he was transferred, but only that he was “reassigned” “to a geographic subset of the very region from which he formerly had derived his zoning assignments,” we held that the district court erred in not holding the defendant employer entitled to qualified immunity. Id. at 806-07. Because Boring has alleged that she was transferred in retaliation for protected conduct, DiMeglio’s, limited holding does not apply and Rutan dictates our conclusion that she has adequately stated a claim.
V.
Like the defendants, Boring also offers an alternative argument. She contends that even if the district court correctly determined from her complaint alone that the defendants’ reasons for restricting her speech related to legitimate pedagogical concerns, the district court still erred in dismissing her complaint because school authorities failed to provide her with proper notice before disciplining her. Boring maintains that since she was not on notice that her choice of “Independence” could result in discipline (indeed, she asserts facts indicating that defendants affirmatively misled her into believing her play selection had been approved), the defendants could not proscribe her conduct after it had occurred. In response, defendants argue that Boring did have notice and that, in any event, she has failed to raise properly her notice argument in this appeal. Because we have held that the district court erred in dismissing Boring’s complaint at this early stage, we need not address Boring’s alternative argument at this time.
*1485For the foregoing reasons, we reverse the order of the district court dismissing Boring’s complaint for failure to state a claim and remand the ease for further proceedings consistent with this opinion.

REVERSED AND REMANDED.


 Thus, contrary to the suggestion of our dissenting colleague, we unequivocally hold that school administrators, rather than teachers, have final authority to select curriculum. We part ways with the dissent in its view that every curriculum choice administrators make necessarily involves “legitimate pedagogical concerns.” If school administrators prohibited the teaching of foreign languages solely because they hated foreigners, this would certainly be a curriculum choice, but hardly one based on legitimate pedagogical concerns. The very fact that the Supreme Court in Hazelwood held that administrators do not offend the First Amendment in controlling curriculum "so long as their actions are reasonably related to legitimate pedagogical concerns,” 484 U.S. at 273, 108 S.Ct. at 571, (emphasis added), strongly indicates that the Court believed some curriculum choices would not meet these requirements. Here the administrators may have had legitimate pedagogical concerns, which were reasonably related to their actions, however, unlike the administrators in Hazelwood or Kirkland, they have yet to articulate such concerns.